IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-14-00235-CV

                  IN THE MATTER OF THE MARRIAGE OF
                         PRESTON DEAN BUCK
                                AND
                         DAWN BRUCENE BUCK


                           From the 378th District Court
                               Ellis County, Texas
                             Trial Court No. 87,503-D


                           MEMORANDUM OPINION


       Appellant, Preston Dean Buck, has filed a motion to dismiss his appeal stating

that he has been granted a new trial by the trial court. A copy of the order granting a

new trial is attached to the motion.

       Accordingly, appellant’s motion is granted, and this appeal is dismissed. TEX. R.

APP. P. 42.1.


                                        TOM GRAY
                                        Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed January 22, 2015
[CV06]




In the Matter of the Marriage of Buck          Page 2